Filed 6/10/22 P. v. Ariaz CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B313984

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BA367914)
         v.

DAVID ARIAZ,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Craig Richman, Judge. Reversed and remanded
with directions.
      Larenda R. Delaini, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Eric J. Kohn, Deputy
Attorneys General, for Plaintiff and Respondent.
                                 _______________________
       David Ariaz appeals from the superior court’s order
summarily rejecting the recommendation of the Secretary of the
Department of Corrections and Rehabilitation (Secretary) under
former Penal Code section 1170, subdivision (d)(1),1 that the
court recall Ariaz’s 26-year sentence based on a change in the law
and resentence him with respect to his convictions arising from a
2010 gang shooting and attempted vehicle burglary. On June 2,
2021 the superior court read and considered the Secretary’s
recommendation but summarily rejected it without appointing
counsel for Ariaz. Effective January 1, 2022 Assembly Bill
No. 1540 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 719, §§ 1-7)
(Assembly Bill 1540) amended the recall provision in
section 1170, subdivision (d)(1), and moved it to new
section 1170.03. Section 1170.03 requires the superior court,
upon a recommendation for recall and resentencing by the
Secretary or specified entities, to provide notice of the
recommendation, appoint counsel for the defendant, hold a
hearing, and state on the record the reasons for its decision to
grant or deny recall and resentencing. (§ 1170.03, subds. (a)(1),
(6), (8) & (b)(1).) In addition, the statute establishes a
presumption in favor of recall and resentencing of the defendant.
(Id., subd. (b)(2).)
       Ariaz contends, the People concede, and we agree Assembly
Bill 1540 should be applied to the Secretary’s recommendation to
recall and resentence Ariaz. We reverse the superior court’s
order rejecting the Secretary’s recommendation and remand for
the superior court to appoint counsel for Ariaz, set a hearing on



1     Further statutory references are to the Penal Code.




                                2
the Secretary’s recommendation, and consider the
recommendation in light of section 1170.03.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Plea and Sentencing
       This case arises from a 2010 shooting and attempted
vehicle burglary involving Ariaz, Jose Navarro, and Freddie
Sanchez. A jury found Navarro and Sanchez guilty of attempted
burglary, shooting at an occupied vehicle, and assault with a
semiautomatic firearm, and found true multiple gang
enhancement allegations. We affirmed the convictions but
reversed the judgment as to Navarro based on sentencing errors.
(People v. Sanchez (Sept. 3, 2014, B246346) [nonpub. opn.].)
       On March 9, 2012 Ariaz pleaded no contest to two counts of
assault with a semiautomatic firearm (§ 245, subd. (b); counts 3
and 4), and as to count 3, he admitted the allegations he
personally used a firearm (§ 12022.5, subd. (a)) and committed
the offenses for the benefit of a criminal street gang (§ 186.22,
subd. (b)(1)(B)). The trial court sentenced Ariaz to an aggregate
term of 26 years in state prison. On count 3, the court imposed
the upper term of nine years for assault with a semiautomatic
firearm, plus the upper term of 10 years for the firearm
enhancement and five years for the gang enhancement. The
court imposed a consecutive term of two years on count 4 (one-
third the middle term of six years). The court dismissed the
remaining counts and enhancement allegations.




                                3
B.     The Secretary’s Recommendation for Recall and
       Resentencing and the Superior Court’s Summary Denial
       On June 28, 2018 the Secretary sent a letter to the superior
court recommending Ariaz’s sentence be recalled and Ariaz be
resentenced pursuant to former section 1170, subdivision (d)(1).
The Secretary recommended the court consider Ariaz’s sentence
in light of People v. Le (2015) 61 Cal.4th 416, 425, decided after
Ariaz’s sentencing, in which the Supreme Court held a trial court
cannot impose both a sentencing enhancement for personal use of
a firearm under section 12022.5, subdivision (a)(1), and a gang
enhancement for a serious felony under section 186.22,
subdivision (b)(1)(B), when the offense qualifies as a serious
felony solely because of the use of a firearm.
       The Secretary concluded, “Based on the above facts and
case law, it appears that inmate Ariaz’s sentence warrants the
attention of the court. Pursuant to section 1170, subdivision (d),
as the Secretary, I recommend the inmate’s sentence be recalled
and that he be resentenced in accordance with the cited
authority.”
       On June 2, 2021 the superior court summarily rejected the
Secretary’s recommendation without appointing counsel for Ariaz
or holding a hearing, as shown by a handwritten note on the
Secretary’s letter stating the letter was “[r]ead” and “considered,”
and “[n]o action” was taken. The court provided no explanation
for the denial (or why the recommendation was rejected three
years after the Secretary’s letter was filed in the superior court).
       Ariaz timely appealed.2

2    A superior court order declining to follow the Secretary’s
recommendation pursuant to section 1170, subdivision (d)(1), is




                                 4
                          DISCUSSION

A.     Recall and Resentencing Under Former Section 1170,
       Subdivision (d)(1), and Section 1170.03
       As we explained in People v. McCallum (2020)
55 Cal.App.5th 202, 210, former section 1170, subdivision (d)(1),
“‘is an exception to the common law rule that the court loses
resentencing jurisdiction once execution of sentence has begun.’”
(Quoting Dix v. Superior Court (1991) 53 Cal.3d 442, 455; accord,
People v. McMurray (2022) 76 Cal.App.5th 1035, 1040
(McMurray); People v. Frazier (2020) 55 Cal.App.5th 858, 866.)
Section 1170.03 provides a similar exception, authorizing the
Secretary “to recommend to the superior court that the court
recall a previously imposed sentence and resentence the
defendant.” (McMurray, at p. 1040.) Section 1170.03,
subdivision (a)(1), authorizes the superior court “upon the
recommendation of the [S]ecretary or the Board of Parole
Hearings in the case of a defendant incarcerated in state prison,
the county correctional administrator in the case of a defendant
incarcerated in county jail, the district attorney of the county in
which the defendant was sentenced, or the Attorney General if
the Department of Justice originally prosecuted the case, [to]
recall the sentence and commitment previously ordered and
resentence the defendant in the same manner as if they had not
previously been sentenced, whether or not the defendant is still


an appealable order. (People v. Frazier (2020) 55 Cal.App.5th
858, 863, fn. 2; People v. McCallum (2020) 55 Cal.App.5th 202,
211, fn. 7.)




                                 5
in custody, and provided the new sentence, if any, is no greater
than the initial sentence.”
       Under section 1170.03, upon receiving a recommendation
from the Secretary or other designated entity for recall and
resentencing, the superior court “shall apply the sentencing rules
of the Judicial Council and apply any changes in law that reduce
sentences or provide for judicial discretion so as to eliminate
disparity of sentences and to promote uniformity of sentencing.”
(§ 1170.03, subd. (a)(2).) Further, section 1170.03, subdivision
(a)(3), makes clear its provisions apply “regardless of whether the
original sentence was imposed after a trial or plea agreement.”
In addition, like former section 1170, subdivision (d)(1), section
1170.03 provides guidelines for recall and resentencing, including
the post-conviction factors a court may consider. (See § 1170.03,
subd. (a)(4).)
       Significant for this appeal, section 1170.03,
subdivision (b)(1), requires the superior court to provide notice to
the defendant of the recommendation, set a status conference
within 30 days after receipt of the recommendation, and appoint
counsel to represent the defendant. Further, the court must
“state on the record the reasons for its decision to grant or deny
recall and resentencing.” (§ 1170.03, subd. (a)(6).) In addition,
section 1170.03, subdivision (b)(2), provides “[t]here shall be a
presumption favoring recall and resentencing of the defendant,
which may only be overcome if a court finds the defendant is an
unreasonable risk of danger to public safety, as defined in
subdivision (c) of Section 1170.18.”3

3    Section 1170.18, subdivision (c), defines in the context of
Proposition 47, the Safe Neighborhoods and Schools Act of 2014,




                                 6
B.     We Remand for the Superior Court To Reconsider the
       Secretary’s Recommendation in Light of Section 1170.03
       Ariaz contends Assembly Bill 1540 applies retroactively to
his appeal because it constitutes an ameliorative change to the
law that became effective before his judgment became final. (See
In re Estrada (1965) 63 Cal.2d 740, 744 (Estrada) [when the
Legislature amends a statute to reduce the punishment for a
criminal offense, the amended statute is presumed to apply to all
defendants whose judgments were not yet final on the statute’s
operative date, unless the Legislature clearly states to the
contrary].) The People argue Estrada does not apply because
Ariaz appeals from an order rejecting a recommendation to
reopen his final judgment, not from a judgment that is not yet
final. However, the People agree with Ariaz that we should
reverse and remand to the superior court for reconsideration of
the Secretary’s recommendation because even if we were to
affirm the court’s order, the Secretary would simply submit a new
recommendation under section 1170.03. Thus, reversal at this
stage furthers judicial efficiency.
       We agree that reversal of the superior court’s order
summarily rejecting the Secretary’s recommendation is
appropriate and remand for the court to reconsider the
recommendation in light of section 1170.03. In McMurray, supra,
76 Cal.App.5th at page 1040, our colleagues in the Third
Appellate District reversed a similar rejection of a
recommendation by the Secretary made under former

that an “‘unreasonable risk of danger to public safety’ means an
unreasonable risk that the petitioner will commit a new violent
felony” enumerated in a specified list of serious or violent felonies
commonly referred to as “super strikes.”




                                  7
section 1170, subdivision (d), reasoning the legislative history of
Assembly Bill 1540 “indicates that the bill was, in part, intended
to clarify the Legislature’s intent regarding former section
1170(d)(1), which it had amended in 2018. Specifically, the
Legislature sought through Assembly Bill 1540 to ‘ensure due
process and equitable application in these types of resentencing
cases’ and indicate that trial courts should accept the
[Department of Corrections and Rehabilitation’s] resentencing
recommendations.” (McMurray, at p. 1040.)
       Although section 1170, subdivision (d)(1), does not provide
all the procedural protections afforded by section 1170.03,
including a right to counsel (see People v. Frazier, supra,
55 Cal.App.5th at p. 866), we agree with McMurray, supra,
76 Cal.App.5th at pages 1040 to 1041 that the Legislature has
now made clear its intent to ensure a defendant be afforded
procedural protections to address due process concerns and
equitable application of sentencing laws upon a recommendation
by the Secretary for recall and resentencing under section 1170,
subdivision (d)(1). These protections are now specifically
enumerated in section 1170.03. We reverse and remand to the
superior court for reconsideration of the Secretary’s
recommendation pursuant to section 1170.03.4

                         DISPOSITION

      The superior court’s order declining to follow the
Secretary’s recommendation for recall and resentencing is

4     Like McMurray, supra, 76 Cal.App.5th at page 1042, we
need not reach whether Estrada, supra, 63 Cal.2d 740 requires
reversal.




                                 8
reversed. The matter is remanded to the superior court for the
court to reconsider the Secretary’s recommendation and exercise
its discretion under section 1170.03 whether to recall and
resentence Ariaz. On remand, the court is to provide Ariaz with
all procedural protections afforded under section 1170.03,
including among others, appointment of counsel for Ariaz and a
hearing on the Secretary’s recommendation.



                                         FEUER, J.
We concur:



     PERLUSS, P. J.



     WISE, J.*




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               9